May 30, 2013




                                  JUDGMENT

                  The Fourteenth Court of Appeals
              WATTS WATER TECHNOLOGIES, INC., Appellant

NO. 14-13-00241-CV                           V.

  TEXAS FARMERS INSURANCE COMPANY, A/S/O ALBERT H. WATTS,
                          JR., Appellee
               ________________________________

       Today the Court heard the parties’ joint motion to dismiss the appeal from
the order signed by the court below on February 20, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED. This court’s
stay order issued April 25, 2013, is lifted. The portion of the trial court’s February
20, 2013, order denying appellant’s motion to compel arbitration is vacated
without regard to the merits, and the case is remanded to the trial court for
rendition of an order in accordance with the parties’ settlement agreement.

      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.